There was no evidence of an open, visible change of possession of the property; and in a sale of chattels, retention of possession by the vendor, unless satisfactorily explained, is conclusive evidence of a secret trust and of fraud which defeats the sale as against the vendor's creditors. Lang v. Stockwell, 55 N.H. 561; Cutting v. Jackson, 56 N.H. 253; Plaisted v. Holmes, 58 N.H. 294; Sumner v. Dalton, 58 N.H. 295; Parker v. Marvell,60 N.H. 30. In the evidence offered to explain the want of a change of possession, and excluded as affording no satisfactory explanation, there was nothing tending to show such a publicity in the sale as would naturally give it notoriety. Cutting v. Jackson, supra, 255. The exceptions are overruled, and there is
Judgment on the verdict.
STANLEY, J., did not sit: the others concurred.